 

Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 1 of 20

 

LEGAL MAIL
Pravided to Wakulla CI

MAR 22 2021 3, UNITED STATES DISTRICT COURT

for mating Qe NORTHERN DISTRICT OF FLORIDA
c TAUANHASSEE Divisiea

 

CIVIL RIGHTS COMPLAINT FORM FOR
PRO SE, PRISONER LITIGANTS IN ACTIONS UNDER
28 U.S.C. § 1331 or § 1346 or 42 U.S.C. § 1983, y2 use 1483.

Brvey MA: Cy sty 5
d
Inmate ID Number: —13@qu47 ,

(Write the full name and inmate ID Plainbiff s Third Amended Complaint

number of the Plaintiff.)
Case No.: €°19-¢V¥- 441 AwiM TE

(To be filled in by the Clerk's Office)

 

Vv.

Centurion of Florida ie. , Jury Trial Requested?
OYES oNO

Felipe (Aen ban; ,

Mark Inch .
(Write the full name of each
Defendant who is being sued. If the
names of all the Defendants cannot
fit in the space above, please write
“see attached” in the space and
attach an additional page with the
full list of names. Do not include
addresses here.)

“ See allached” /

FILED USDC FLND T
HAR 26°91 puioor

v

NDEL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 1
ClerkAdmin/Official/Forms

 
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 2 of 20

I. PARTIES TO THIS COMPLAINT
A. Plaintiff
Plaintiff's Name: Baan wv. Case, ID Number: 134647

List all other names by which you have been known:

 

 

Current Institution: wWoldtla Coredronad Lacbbben .
Address: bo Nelakyea drive
erawlordudlle Fl. 29497
B. Defendant(s)

State the name of the Defendant, whether an individual, government agency,
organization, or corporation. For individual Defendants, identify the
person’s official position or job title, and mailing address. Indicate the
capacity in which the Defendant is being sued. Do this for every Defendant:

1. Defendant's Name: (* ‘an torpor of Florida Llc.

 

 

Official Position: Contract Medical Com puny
Employed at: Floridu Oe partial ok (0 rrecte ons
Mailing Address: 1203 Qopernors Square Alb.

 

Tall chassee , Florvda, 33999

x» Sued in Individual Capacity O Sued in Official Capacity

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 9
ClerkAdmin/Official/Forms :
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 3 of 20

2. Defendant's Name: Felep Y (\, long b any

 

 

Official Position: Nurse prachoner
i
Employed at: Conformed Florida, ELC.
Mailing Address: 1203 Governors Sguace _Rlvd.
Y

 

Tallahassee, Fi_30399

 

 

 

ef Sued in Individual Capacity o Sued in Official Capacity
3. Defendant's Name: Mark Sach

Official Position: Seeve lary De pearly ut ot (e rrechos

Employed at: Florida Ve pertneyt ck Gerevhons

Mailing Address: sol 8. Calhoun shreet

 

Tallahassee , A 3a29"
o Sued in Individual Capacity d{ Sued in Official Capacity
(Provide this information for all additional Defendants in this case by

attaching additional pages, as needed.)

II. BASIS FOR JURISDICTION
Under 42 U.S.C. § 1983, you may sue state or local officials for the
“deprivation of any rights, privileges, or immunities secured by the
Constitution” and federal law. Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal

officials for the violation of certain Constitutional] rights.

NDEL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 3
ClerkAdmin/Official/Forms
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 4 of 20

Are you bringing suit against (check all that apply):

oO Federal Officials (Bivens case) ® State/Local Officials ($ 1983 case)

II. PRISONER STATUS

Indicate whether you are a prisoner, detainee, or in another confined status:

oO Pretrial Detainee oO Civilly Committed Detainee
km Convicted State Prisoner oO Convicted Federal Prisoner
oO Immigration Detainee oO Other (explain below):

 

 

IV. STATEMENT OF FACTS
Provide a short and plain statement of the facts which show why you are
entitled to relief. Describe how each Defendant was involved and what each
person did, or did not do, in support of your claim. Identify when and where
the events took place, and state how each Defendant caused you harm or
violated federal law. Write each statement in short numbered paragraphs,
limited as far as practicable to a single event or incident. Do not make legal
argument, quote cases, cite to statutes, or reference a memorandum. You
may make copies of the following page if necessary to supply all the facts.

Barring extraordinary circumstances, no more than five (5) additional pages

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 4
ClerkAdmin/Official/Forms
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 5 of 20

should be attached. Facts not related to this same incident or issue must be
addressed in a separate civil rights complaint.
I) p laumbi ty is @ prisoner ok the Florvda Departarint of Correctigns. He vs lobeled
« Code block nucle by prusow officials, A cedeblack inmaale 4s ne thet
Connol pecuepe assdStercd in Gut Form Siwy aredical Conbrect workers
beeaure prion otbivels wank Vr dewth of (he inmale. Kt is hecoue of [hu
clessifveukin thet Conorion of Florida sto. hes a peleey by_assist the
depaarbsreat al Corrections of each ustilhor in the Slele of Herida in a
Syste atic tuvder Scheotw, The Cos Panu wil] not allows avidemce ts he <ollecfed
of hesshnas [hu ceup pled ord disebled Plontelt. 4s the Styuyp hones of beatings
Vow Compienu uuployre tad Correchons oflcers Lorsen_tn plant hus
Coup laonts rt disrequrded, Te complarats pink Wilkes Ave_ removed (rosa his
poccal Vles a each institvkin be ic byapslered bo. the Company des é
alee dented heal lt, prison classi Weabren ty Covee piriion bo proven trans Cer
{br years. This continual neisoa be prison bans op prevtnks Individval
lability ot the Care providers ot each insbluber brow being discovered, “The
(se of @ Company pratoca| requiring an innaabe to Jee & Sick Cull” Awe y
three binges belove & potent | rnule Can be examined bs ¢ dovler bs
inkrv plid by prion bb prion transter, The Company Viées (raul be Cause

prtsen l peisen bransler of Plan ll in schenne lo ereploy Ep pain, peotace|

NDEL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner 5
ClerkAdmin/Official/Forms
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 6 of 20

Statement of Facts Continued (Page of _)

Sick call procedures be prevent Specialist care refecals: phere

plamfatt Cusnnot access Sick call ecocedyres thve e- Liayes wth the Sane

Ste Coll providecs fo teeieye doctor referrals [or Worsening Sy mprous,

“the Conpany i _mvolved tq stale wide Praud USL prokecol and procedeyes

as a Utans lo dury uedical treatuent bhoustion of ariwanivs iS iMpossible
2) Dn ordur tom the Company lo wainten a contract woul tn Stele of

Flue Depurtuent of (oerechors gavh tesployee twect Now the Atrectyins

of Seourrty euplvuces at cach sh de’ Loncerning Ihe Care of @ vison

“This polity of Confuren ot Florida tic fe bore Medical Care de erseanc

on inshbyh anol needs instead of Che need of an [nsale| potieat Is fhe hasis

Nor the inslant lowscrt: The adams truban of Condonen of Flore ULC, Lacedling

tk director Lay all hyve peesoval Puowlledae of_the Department of Gorrechiens

requicetaint {ak Security of an ins ifben dickales the level of care the

Pluk Cl recieves, tn Plonttes case the Noparh een of Cowechens Seeks

te death of Plointi CC. Ploinli bt ic beaten withok medreal (are Loe lnjeries,

Me does nok peciive medical Cure Cavisny pacal ysis Ploinki ll i gecused of

hav delusional tenlel healft prs bla hy docs nck have od tSoleled fo ayented

healt, cvlle lor dirs Ip is ¢ oat nou Jrans(ered Frou praion b prison and

adutinis tered insilunlars deus wilhok relief: See allached  Continvaliin Section

NDEL Pro Se !4 (Rev 12/16) Civil Rights Complaint Prisoner 6
ClerkAdmin/Official/Forms
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 7 of 20

 

S belemend ak Facks Continved , Secheon WV Crom page © [pa4n — of )
should be-attached” Facts not related-to this-same-incident-or-issue must be-
add Linas: ae laint—

4) OD, Apa 4 Joyce puvlvaferil, plaved in Sante Pose. Corcechenel Snstehligns
Mental heul{e inshibubon twibhout aay real justibewhan. Upon ad rartance nvese
roe Hones Mae Avthur sat Me docu on any kay leble ‘ad he ashed Ae ahouka
Mutiler vichin named “Lavrieh be end hue beers weat behind me ond heal on
Mu hale unlal uy necll and Spinw lugre tere broke. t Conplamed ind Ttvas Seen
by atiek cell purty, Daas given Xray evans ob the Spint_crd ribs, Alt ay
Coupleints tol tnjuared werent docvuented by Any ale. Th ake Appeared thet the
\orey lechnich win Les oer eupusing all the Cis by tepewledls passing lhe hullecr p,
€xposie et leesk v fawes on Cac lle cul pose: “L war sent hh Southwest Corde
Receplin Confer thin LD did't Sean acgsent ly be aad ani ted fo the yeolal heallt, unit
aller appro, sealel, ine week, ZL Con planed of pin in the Spine, neck , pelvis
end Shoulder, De- Frank did not write down ey real comp suk ad he ordered
Yer ey. Shortly Hheceal lr 7 Aas Leung lesred fo Martin Corrected Dash ltr tad
Care peovidees ve fused by leah Ade or 2 XRMING ME A Nyirst Showed ve & Shriver, ac
padivlogist Vives Mak described 2 Aveded Lorilee analysis at the Spine beyond Kray

Sink d h the Com fieney peut ge She Also bd Me Hy sactral Spine wes

 

broben ind she Showtd me a recbrl relabins b Met. has never refered be 4

. ran ‘ \. 4 ‘ wv
Specalist boa Core and thy Cilvd Conlamed tho Loords Thianed , Mehra all ay

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
ClerkAdmin/Official/Forms
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 8 of 20

Statement of Facts Continued (Page of _i)
cumplanls end other dotvaenfs heve hting removed rd destreyed “The Nurses
Kepk placing Muy Cle in the sith Coll schedule as a repeating cuchy Upon Conple wile
J Meyer pecreved aul hing nore then another Sik Coll evant by 2 purte. The eriploy ee
Lene. do laying reabuenk 30 [ho bones sucull heel ad evderce ot creired woyll nef
be recorded tn ay like. To deky brealaent lhe Corapeny Rept plesctne He voluntarily
in ental heally Crcilidee jultout peal just licoben er My Content. L ker wolated
kL. ceils end dened all uedical lreal pent Cr Years “The euployees ere Ving hese
Crrivarslenees l, Cover the Crimes faut lok plece ind allow bine lay henes L
heal. 2 begun lo expernence, paralysis in Ay leCt Coot end ober nerve dasuaye fein
dnd Siyraplonns tinttout shel. “TD rues Subseaventy trunsterred te How lay (srrectenad
Syshh ren dng Up copleint LZ ues eracnned hy Felipe Colwathan’ Colombens Knew fay
Cow ond healed wea It T had « new injury le erdead predison bv bone Shenglh emrg ful
Yerey amination L did hot recieve Med col heataat (- poralysis Gud nerve pein:
4) 4 Sbsepveal hansler fo Jellerso, Coccechenal Snslllen placed vein Snolher
Sick Call cycly of only bering Chas ned b, Suk Cell nyrses Cor dsb Sehing problevgs
dnd Sui ples as a rejult ab fhe Apel 4, Jovy heapeng by Com Nuny ena nlapeg Mac Aelhur.
Tha Sch Call ayrses did net fread Mig Signe heirs of paralisis tnd Spiral nerve injuries
OF re ler ug {, a specialsf bt placed ue buch te tho sich call prolecol Suhedul tig.

The Compan len had a pedo Mitendapen Bled fy alace Me involuntan |, iy & mental

health usr] wihat real Cuse fs welale we by a cell ond wntlertere wilh, treater! by anolher

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner g

ClerkAdmin/Official/Forms Lanne by lo ; en Jef heal lt Ceci lily.

Prison Le prisen
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 9 of 20

 

Sto meat at Fach Continved 4

5) The Car providers afl each ins pen delayed brealaent br Spine. deaaye

i)

ord did not {ule meesvies b preserve wr document hay lve medical Condifren bo
coyer crimes. The Care providers wed profecels Conceramy Sick call by dey ret meat
as well ai an wwrllty policy le deny brealinint be wrmafes Securihy eng hayees beat
ond assualt, The radio lugueal reports are untrue ard evidence of Speed damage
were desheyed. Mak Pl sullrs both nerve dnseqe md Shectoral danas i
Ihe ed nd Spine Cousin partlysis tm the exbreatibres hath nerve prin. He
has heen disabled ad Cannot Aoabique be mark wm hic Meld a an aurcond: hieang
lechvterén. The euohenal iaapact of being beuken by a group of Len and
fe Company exploee Nee Aether coupled willy denicl of medical Carg be Cover
the criges has Caused Severe de ppressien 1 Sleeplessiness end constant Pear, The
ISoldcan of Plantill b cells as he is accused of mented illnesses he does rit
hve b Com pti employees daly seehiny bo binat porseaad lability by Constant
risen h prion Hensler bes heen exstrorall hued ishing.
During there Years of borduw aad abuse Nore Snob lubes Secrebary of
the bepl. ot Correchans, We brew Plawlil wee corsideed « Code black snaale,
Trch twoold nc participate in responses to the qrrewnces [old by Plaunhlf oF
Serious rolure So aa be Lait hic Nabi lity iy the Case, Srch Vrey Plamftt

tuts being ervedly Leaded end be weld aot Infervene In ann bay. Mark Tneh
will nd allow Idigonb prisonees ty alee Copies of \ heir medical Citys without

prepypaent of Cop Lees ty Vorestal & Cause otacton aS a polroy. 4
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 10 of 20

V. STATEMENT OF CLAIMS
State what rights under the Constitution, laws, or treaties of the United States
have been violated. Be specific. If more than one claim is asserted, number
each separate claim and relate it to the facts alleged in Section I. If more than
one Defendant is named, indicate which claim is presented against which

Defendant.
See whached “conkinvahon dechon v gs ft Pesvant b 2 wse 178% :
) Debudet Conbonon of Florda irc har mferlered tuith the Coashrbubchad
rights of Plémfilt cesabing i pectadnent niery lo cour crimes of abuse

cnd deal of medical Cape thal-is crvel_cd pnusyel, See 13 usc 341-342.

“The. actens ol the Company Lo debe odence of crrmer or Corl be

VI. RELIEF REQUESTED
State briefly what relief you seek from the Court. Do not make legal
arguments or cite to cases/ statutes. If requesting money damages (either
actual or punitive damages), include the amount sought and explain the basis

for the claims.

¢ . . .
Jee alleched Conkinyatton Sechen ve oe: IT 19

 

 

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
ClerkAdmin/Official/Forms

jo
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 11 of 20

ATTENTION: The Prison Litigation Reform Act (“PLRA”) does not
permit awards for punitive or compensatory damages “for mental or
emotional injury suffered while in custody without a prior showing of
physical injury or the commission of a sexual act....” 42 U.S.C. §

1997e(e).

VII EXHAUSTION OF ADMINISTRATIVE REMEDIES
The PLRA requires that prisoners exhaust all available administrative
remedies (grievance procedures) before bringing a case. 42 U.S.C. §
1997e(a). ATTENTION: Ifyou did not exhaust available remedies prior

to filing this case, this case may be dismissed.

VIII. PRIOR LITIGATION
ATTENTION: The “three strikes rule” of the PLRA bars a prisoner from
bringing a case without full payment of the filing fee at the time of case
initiation if the prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a
court of the United States that was dismissed on the grounds that it is
frivolous, malicious, or fails to state a claim upon which relief may be
granted, unless the prisoner is under imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g).

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner | {
ClerkAdmin/Official/Forms
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 12 of 20

A. To the best of your knowledge, have you had any case dismissed for a
reason listed in § 1915(g) which counts as a “‘strike’”’?

& YES oNO

If you answered yes, identify the case number, date of dismissal and

yp

court: See attached “Confinvaten Secktion VILL 9. 14

 

 

 

 

 

1. Date: 4: /4- Case #:
Court:

2. Date: Case #:
Court:

3. Date: Case #:
Court:

 

(If necessary, list additional cases on an attached page)
B. Have you filed other lawsuits in either state or federal court dealing with
the same facts or issue involved in this case?
WM YES oNO
If you answered yes, identify the case number, parties, date filed, result
(if not still pending), name of judge, and court for each case (if more
than one):

1. Case#: 90tca sty Parties: Casey ve Shade.

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner | 2
ClerkAdmin/Official/Forms
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 13 of 20

Court: Harkin Co. Court Judge: —_ unkaam
Date Filed: Swe ory Dismissal Date (ifnot pending): known
Reason: Unlagwy disposi lion of habeas Compu pro ce ed Lng!

2. Case #: Josoea3iayo Parties: Custy v- Stale
Court: Volusia Co. Court Judge: lon. Leah Case
Date Filed: Of. 2030 Dismissal Date (ifnot pending): San. 13, aeat
Reason: lurk ob Yursdichanr-

C. Have you filed any other lawsuit in federal court either challenging your
conviction or otherwise relating to the conditions of your confinement?
RYES oaNO
If you answered yes, identify all lawsuits:

1. Case #: Jis-ev~ 6% Parties: Casey ve Attorney Generel
Court: US. dish Ch. wddle doh. A. Judge: Her. Bade [amenti
Date Filed: @cl. 901s" Dismissal Date (if not pending):

Reason:

 

2. Case#: jiie-cv- On Parties: Cusey ve Mfrnee, Gene
Court: (i6.ist Ck Meddle Disk Judge: Hon. Bade lqatent!
Date Filed: >an. dot _ Dismissal Date (if not pending):

Reason:

 

3. Case #: 2:30-cv- 136 Parties: Dusty Vs Morne General

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner j
ClerkAdmin/Official/Forms , 3
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 14 of 20

Court: is. Dist G-, Widdle Dish. — Judge: the. Reda lament
Date Filed: Marwh 3090 Dismissal Date (ifnot pending): Marit 4,301
Reason: _ Moet

4, Case #: giltev- bie Parties: Cysery ve Ely
Court: US. Dulrct Ch Uiddle Nick Judge: Hur Sleele
Date Filed: Dismissal Date (ifnot pending):
Reason: Mémdumus Ap cope reuedey

5. Case #: 4.ty-ev~ Is Parties: Cosens vi Shale
Court: US. dsb. Court Middle bigk Judge: Unbncwn
Date Filed: tnvnvwn Dismissal Date (if not pending):
Reason: _valnoiwn

6. Case #: 5u4-ev~ (40 Parties: Casey 1 Slole

Court: Us. bish Courk, muddle Dot Judge: _wbmsun

 

Date Filed: vilavvn Dismissal Date (if not pending):
Reason: Unitnawin
(Attach additional pages as necessary to list all cases. Failure to

disclose all prior cases may result in the dismissal of this case.)
See allached Continvatn Section Vile), © p- 14

IX. CERTIFICATION

   

I declare under penalty of perjury that the foregoing (including all

continuation pages) is true and correct. Additionally, as required by Federal

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner | :
ClerkAdmir/Official/Forms 4
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 15 of 20

Rule of Civil Procedure 11, I certify that to the best of my knowledge,
information, and belief, this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation; (2) is supported by existing law or by a non-
frivolous argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, will likely have evidentiary
support after a reasonable opportunity for further investigation or discovery;

and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the

4
Clerk’s Office may result in the dismissal of my case.

— f)
Date: 3-29! Plaintiff's Signature: Lyin aA Crates

Printed Name of Plaintiff: ncn Mm. (\ pst
Correctional Institution: Welvila Correckonal, Gasletvhen
Address: uo Meldyca dy.

Crawlordville £29377

I certify and declare, under penalty of perjury, that this complaint was
(check one) & delivered to prison officials for mailing or 0 deposited in

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner .
ClerkAdmin/Official/Forms iS
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 16 of 20

anid J
the prison’s mail system for mailing on the 92" day of 3°° nth

20 3/

Signature of Incarcerated Plaintiff: iB ow Gaty
g

st ceckly copy on Frank Shepp | Fp) 200 S. Oraoge Kl, “Iu00,

Orland, Flondaw 3280l6n abow dale,
Rion WA. Chou
Brin ua. Casey 139647
bd aotla Corechcoal Cust

Ito Me lalvece Arwe
Crufadville, A 32397

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner l ee
ClerkAdmin/Official/Forms
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 17 of 20

Slalement oC Clauss Continued seehon Vi
preserve eviderne © injuries violules 42 ase 1981, 1955 36 ( See athdavt
of Sernebrs Watson. ), Dlaaife Lh, Due Process riqhts have been vielaled
udder the Furab, Fourth , Liglth end Frueenth Auend uate of Ine U8 Cons Meds,
a) Delindand lise Coloubiani acted with wanton indifference fe  Sertois
Medical needs vislabig Dve frovess onder the Eighth ad Fourteenth Auer:
merits. He alia had Knowledge thet he actens weve Covering Crimes ia violation
eb (8 Use IH 42 usc 198) end the Fest ad Fourbeentl Atuend uevibol (he Urikd
Sfekes Constibrhar
3) Delendent Merk Siac volekd Plain Due Process rights by not
partespaliiy in The griewnce proiedure of compat alleying crayes and ther
Serbs nature resulling th perscencr| injury in Violaten of the Fourteenth,

Mend “ent of (hw Ubisled Soles Const bubén, Nerk Sack hes violaled Une Fs } ad

Fourth Anauad hy pot afowerg & law library Copy Service af viedueal Ciys
for indigent Cepiess - L

Stelewent of Rehet Reyvesled esha Wie

) Deendant Contunca eb Florida ytte owes the Plembtf actual dactaqes
td compennswtion Vor loss {teling in exdremihis , pain and S0fferang ,
ewaohenal dishess loss of ability to sue individvad Cave providecs
ond Spoilaton of adeinisbahve remedies due to piisen bo prison branslers
and loss of Wuleve teploer &S phnte/ erator of ANA Cooling end Heccting

. # be
UC. th the Quovat of 50, 000 , 20, °°
M4
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 18 of 20

Reliet Requested Contiaved Section Vie
: v —_

 

 

 

2) This Court Should enter yu dgurent I. punitive dlaiweges In aA amount

double aclvel dusucees ond Ww the auount od [90 000. 0 or nominal dasages.

A Per ranerit unjunchen iS required eqjoming Centurion of Florida Le

bo provide Medical eran by Newrolog ist including MR, Bone ad Cab Scans,
brealment by dermatologist Vor Skin Cancer ed Chemcal dermabtes ncledeg
Dove Soap end San Jolton , Including ce pense end provistens I, contp lele

by any Metins all necessary procedy res  Sveqertes i examinations ond procedures
re Commerded by Speciahiils nol associated with direct exp loynent of Cenlorion
ok Fortdn lc, Centurion of Florida, Le nust alse provide freafaent fer
arthalis md ell aedicines needd fu such breabaent.

4) Defendant Colombani gues Plank aclvel dasueyed and Cou p easton
tur Joss of heeling vn eyefreat tees pein and svPhnng , exrohenal dishress ond
lass of Whore employ uent as siner|operabor ob drt A Coola cad Heating, 66,
un the auovad we 1D, 000, e00.00, This Court should enter jvdgevent
Vor Puerhve damaces in the amount doubly acteal dasicges ond in

Ihe auount of Bt 00, ovo. ve in Nominal daniages.
Case 4:19-cv-00491-AW-MJF Document 87 Filed 03/26/21 Page 19 of 20

Plawnbel Seeks Jeclara hen Vom Mis Court Hat Mark neh viclated
Due. Process Reh of Penh lt under the Fourteenth Arnerdatént ot The United

Sloles Const ben by nat pares paking iy hk he prison qirrendances procedure

of Such nature as contamed herein, A er may om perraineert injunchen
thak ne Fla, bok db Grechons uost Supply Indigent (aw library Services
Yor Copy of Plain fle nedical Pter do the Plain hth, |

Vill Prior Jib who Continued Secheas (A), OnGE

Rehef he qu asked Contiaved Sechron vu

s.

On or abeut Apes] 14, Jeao Prisen exp loy ees yoke all ay records
of prevwesly Lhgaken at Dade Correctional Inoly luhen gut of my cell:

The record’ Were Never velurned Ly we. Cannet provide, the intormaten

requested IInough ne Pvlt of ag bn:

(4
Uniled Shales Qishnut Court
Clark ot Court
TW ON, Adams Sheol’

Tallahassee, Fi. SoSol- 1130

be e

Case 4}19-cv-00491-AW-MJF Documént87. Filed 03/26/21 Page 20 of 20

  

 

 

 

 

  

 

 

 

 

 

oe

flatly tot ety te tee ADE!

 

 
